DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang '001 (CN 106873001 B) in view of International Civil Aviation Organization (Guide for Ground Based Augmentation System Implementation).
In regard to claim 1, Wang '001 discloses:
transmitting at least one GBAS message (p. 4, lines 49-51);
receiving the GBAS message (p. 4, lines 49-51);
performing a power/signal strength measurement of the GBAS message (p. 9, lines 4-19 and 42-46) [in order to measure the coverage area of the GBAS transmitter].
Wang '001 fails to explicitly disclose the power measurement at a symbol time.
One of ordinary skill in the art before the effective filing date of the invention would have recognized that the coverage area of the GBAS transmitter being determined is the coverage area that can receive the GBAS transmitter message, where the message is comprised on the symbols of the message.  That is, the power measurement must encompass the symbol time.  Measuring the power when no symbol is being transmitted (i.e. during a time slot when the message is not being transmitted and/or during a guard period between symbols, without measuring during a symbol time) does not provide useful information about the coverage of the GBAS transmitter.  The use of common sense in the obviousness analysis is endorsed by KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385.
Wang '001 fails to disclose the message comprises a burst.
International Civil Aviation Organization teaches a GBAS message comprises a burst (p. 15, lines 5-6) [where the message is a TDMA message comprising a time slot, and thus there is a burst in the assigned time slot].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the GBAS in a standard way.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the GBAS is implemented.
In regard to claim 7, Wang '001 discloses:

a GBAS test transmitter, wherein the GBAS test transmitter is configured to transmit a GBAS message (p. 4, lines 49-51), 
a GBAS test receiver, wherein the GBAS test receiver is configured to receive the GBAS message (p. 4, lines 49-51), 
a control and/or evaluation circuit (p. 9, lines 17-19), wherein the control and/or evaluation circuit is configured to perform a power/signal strength measurement of the GBAS message  (p. 9, lines 4-19 and 42-46) [in order to measure the coverage area of the GBAS transmitter].
Wang '001 fails to explicitly disclose the power measurement at a symbol time.
One of ordinary skill in the art before the effective filing date of the invention would have recognized that the coverage area of the GBAS transmitter being determined is the coverage area that can receive the GBAS transmitter message, where the message is comprised on the symbols of the message.  That is, the power measurement must encompass the symbol time.  Measuring the power when no symbol is being transmitted (i.e. during a time slot when the message is not being transmitted and/or during a guard period between symbols, without measuring during a symbol time) does not provide useful information about the coverage of the GBAS transmitter.  The use of common sense in the obviousness analysis is endorsed by KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385.
Wang '001 fails to disclose the message comprises a burst.
International Civil Aviation Organization teaches a GBAS message comprises a burst (p. 15, lines 5-6) [where the message is a TDMA message comprising a time slot, and thus there is a burst in the assigned time slot].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the GBAS in a standard way.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the GBAS is implemented.
In regard to claim 4, Wang '001 further discloses the GBAS signal is received and decoded (p. 9, line 45) [where the message data is determined (i.e. decoded) and recorded].
International Civil Aviation Organization further teaches a GBAS signal is transmitted that comprises the at least one GBAS message burst (p. 15, lines 5-6) [where the TDMA time slot is the burst].
In regard to claim 5, International Civil Aviation Organization further teaches:
the GBAS signal comprises several frames (p. 15, lines 5-6), 
wherein each frame is assigned to eight time slots, and wherein the at least one GBAS message burst transmitted is transmitted within one of these time slots (p. 15, lines 5-6).
In regard to claim 6, Wang '001 further discloses the GBAS message is assigned to a Very High Frequency Data Broadcast signal (p. 4, line 49), as does International Civil Aviation Organization (p. 15, line 1).
In regard to claim 8, Wang '001 further discloses the control and/or evaluation circuit and the GBAS test receiver are integrated in a testing device (p. 9, lines 17-19).
In regard to claim 9, Wang '001 further discloses the testing device is a handheld device or a portable device (p. 9, lines 4-6 and 42-46) [where an aircraft is moved with ease, where by definition a vehicle is created to move people/things with ease].
In regard to claim 10, Wang '001 further discloses the testing device is a battery-powered testing device (p. 9, lines 4-6 and 42-46) [where an aircraft, like a car, is at least partially powered by a battery].
In regard to claim 11, Wang '001 further discloses the GBAS test transmitter is established by a GBAS transmitter of the ground-based augmentation system to be tested (p. 4, lines 49-51) [where the GBAS test transmitter is the GBAS transmitter for normal GBAS operation].
In regard to claim 12, Wang '001 further discloses the GBAS test receiver is established by a GBAS receiver of an airplane of the ground-based augmentation system to be tested (p. 9, lines 4-6 and 42-46).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang '001 and International Civil Aviation Organization, as applied to claim 1, and further in view of Higuchi (JP 2003078452 A).
Wang '001 and International Civil Aviation Organization fail to teach the power measurement is performed over the entire length of the GBAS message burst.
Higuchi teaches a power measurement is performed over the entire length of slot (p. 3, lines 19-22) [where averaging the power measurement over the entire slot increases the accuracy of the power measurement].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the accuracy of the power measurement.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the accuracy of the power measurement is increased.
In the combination, the TDMA slot is the GBAS message burst.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang '001 and International Civil Aviation Organization, as applied to claim 1, and further in view of Murphy (Implementation and Operational Use of Ground-Based Augmentation Systems (GBASs)---A Component of the Future Air Traffic Management System).
Wang '001 and International Civil Aviation Organization fail to teach the GBAS message burst encompasses a training sequence and application data following the training sequence in time.
Murphy teaches a GBAS message burst encompasses a training sequence and application data following the training sequence in time (page 1939, Fig. 3 and ¶3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the GBAS in a standard way.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the GBAS is implemented.

The following reference(s) is/are also found relevant:
Wang '237 (CN 107390237 A), which teaches a GBAS test transmitter, wherein the GBAS test transmitter is configured to transmit a GBAS message; a GBAS test receiver, wherein the GBAS test receiver is configured to receive the GBAS message; and a control and/or evaluation circuit, wherein the control and/or evaluation circuit is configured to perform a power/signal strength measurement of the GBAS message in order to measure the coverage area of the GBAS transmitter, and where the GBAS test receiver may be in a UAV (p. 3 and 6-7).
	The American Heritage Dictionary of the English Language, which defines "portable" as "Carried or moved with ease".
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648